10
11
12
13
14
15
16
17
18
19
20
21
22

UNITED STATES DISTRICT COURT
WESTERN DlSTRlCT OF WASHINGTON

 

 

 

23
24
25
26

 

AT SEATTLE
UNITED STATES OF AMERICA, NO. M518-497
Plaintiff,
V. DETENTION ORDER
MANVEER SINGH,
Defendant
Offense charged;
Count 1: Possession of Methamphetamine With Intent to Distribute

Date of Detention Hearing: November 1, 2018.

 

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(1), and

based upon the factual findings and statement of reasons for detention hereafter set forth, finds:
FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
1. Pursuant to 18 U.S.C. § 3142(e), there is a rebuttable presumption that

defendant is a flight risk based on the nature of the pending charges

2. Defendant has no ties to this jurisdiction

3. Defendant has no ties to the United States.

4. Defendant has limited ties to Canada.

5. Defendant has Strong ties to lndia.
DETENTION ORDER

18 U.S.C. § 3142(1)
Page 1

 

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26

 

 

 

 

6.

There are no conditions or combination of conditions other than detention that

will reasonably assure the appearance of defendant as required

IT IS THEREFORE ORDERED:

(l)

(2)

(3)

(4)

Defendant shall be detained and shall be committed to the custody of the
Attorney General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

Defendant shall be afforded reasonable opportunity for private consultation With
counsel;

On order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in Which defendant
is confined shall deliver the defendant to a United States Marshal for the
purpose of an appearance in connection With a court proceeding; and

The Clerk shall direct copies of this Order to counsel for the United States, to
counsel for the defendant, to the United States l\/larshal, and to the United States

Pretrial Services Officer.

\»
DATED this h day of November, 2018.

wth

JAMES P. DoNoHUE
United States Magistrate Judge

 

DETENTION oRDER
18 U.s.C. § 3142(1)

Page 2

 

